 



EXHIBIT 10.20(b)
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of December 31, 2006, by and between Terry White, an individual (the
“Executive”), and Superconductor Technologies Inc., a Delaware corporation (the
“Company”), with reference to the following facts:

  A.   The Company and Executive entered into an Employment Agreement dated
April 11, 2005 (the “Agreement”).     B.   The parties with to revise the terms
and conditions of the Agreement to comply with the deferred compensation rules
per Internal Revenue Code (“IRC”) Section 409A and to modify related sections of
the Agreement.

NOW, THEREFORE, based on the above premises and for good and valuable
consideration, the parties agreed as follows:

  1.   Involuntary Termination Payments. If the individual is a “specified
employee” as defined in IRC Section 409A(a)(2)(B)(i) at the time of separation
from service, all severance and bonus payments due under Section 6.1.1 of the
Agreement will be paid to Executive on the 183rd day after the date of
termination of Executive and all insurance coverage under Section 6.1.2 of the
Agreement shall commence on the 183rd day after the date of termination of
Executive.     2.   Change in Control. If the individual is a “specified
employee” as defined in IRC Section 409A(a)(2)(B)(i) at the time of separation
from service, all payments due Executive under Section 7.1 of the Agreement will
be paid to Executive on the 183rd day after Executive’s termination per
Section 7.1.3 of the Agreement.     3.   409A Compliance. A new section 22 is
added to the Agreement to read as follows:         “Section 409A. The parties
acknowledge and agree that, to the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and the treasury
regulations and other interpretive guidance issued thereunder, including without
limitations any such regulations or other guidance that may be issued.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder will be
immediately taxable to the Participant under Section 409A of the Code and
related treasury regulations, the Company may (a) adopt such amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Agreement and/or (b) take such other

 



--------------------------------------------------------------------------------



 



      actions as the Company determines necessary or appropriate to comply with
the requirements of Section 409A of the Code and treasury regulations, including
such treasury regulations and other interpretive materials as may be issued in
the future.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

         
 
  EXECUTIVE    
 
       
 
  /s/Terry White    
 
       
 
       
 
  COMPANY    
 
       
 
 
 
/s/John D. Lockton    
 
 
 
By: John D. Lockton    
 
  As Its: Chairman of the Board    

 